U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. Post-Effective Amendment No. 20 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 22 (Check appropriate box or boxes) HUSSMAN INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 5136 Dorsey Hall Drive Ellicott City, Maryland 21042 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code:(513) 587-3400 John F. Splain Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): // immediately upon filing pursuant to paragraph (b) / X / on November 1, 2013 pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a) (1) // on (date) pursuant to paragraph (a) (1) // 75 days after filing pursuant to paragraph (a) (2) // on (date) pursuant to paragraph (a) (2) of Rule 485(b) If appropriate, check the following box: // This post-effective amendment designates a new effective date for a previously filed post-effective amendment. HUSSMAN STRATEGIC GROWTH FUND TICKER SYMBOL: HSGFX The Fund seeks to achieve long-term capital appreciation, with added emphasis on the protection of capital during unfavorable market conditions. It pursues this objective by investing primarily in common stocks, and uses hedging strategies to vary the exposure of the Fund to general market fluctuations. HUSSMAN INVESTMENT TRUST PROSPECTUS: NOVEMBER 1, 2013 For information or assistance in opening an account, please call toll-free 1-800-HUSSMAN (1-800-487-7626) This Prospectus has information about the Fund that you should know before you invest. You should read it carefully and keep it with your investment records. Although these securities have been registered with the Securities and Exchange Commission, the Commission has not approved or disapproved the Fund’s shares or determined if this Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Table of Contents Risk/Return Summary What is the Fund’s Investment Objective? 1 What are the Fund’s Fees and Expenses? 1 What are the Fund’s Principal Investment Strategies? 2 What are the Principal Risks of Investing in the Fund? 5 What has been the Fund’s Performance History? 7 Management of the Fund 8 Purchase and Sale of Fund Shares 9 Tax Information 9 Payments to Broker-Dealers and Other Financial Intermediaries 9 Investment Objective, Strategies and Related Risks 10 Fund Management 18 How the Fund Values Its Shares 20 How to Buy Shares 21 How to Exchange Shares 26 How to Redeem Shares 27 Legal Proceedings 31 Dividends, Distributions and Taxes 32 Financial Highlights 33 Privacy Notice 35 For More Information Back Cover Hussman Strategic Growth Fund Risk/Return Summary WHAT IS THE FUND’S INVESTMENT OBJECTIVE? HUSSMAN STRATEGIC GROWTH FUND (the “Fund”) seeks to achieve long-term capital appreciation, with added emphasis on the protection of capital during unfavorable market conditions. WHAT ARE THE FUND’S FEES AND EXPENSES? This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee (as a percentage of amount redeemed, if applicable) 1.50% Exchange Fee (as a percentage of amount exchanged, if applicable) 1.50% Wire Transfer Fee Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.90% Distribution (12b-1) Fees None Other Expenses 0.19% Acquired Fund Fees and Expenses 0.05% Total Annual Fund Operating Expenses 1.14%(1) Less: Contractual Expense Limitation (0.02%)(2) Total Annual Fund Operating Expenses After Expense Limitation 1.12%(2) (1) Total Annual Fund Operating Expenses will not correlate to the Fund’s ratio of expenses to average net assets in the Fund’s Financial Highlights, which reflects the operating expenses of the Fund but does not include Acquired Fund Fees and Expenses. (2) The investment manager has contractually agreed to defer its investment advisory fees and/or to absorb or reimburse Fund expenses until at least November 1, 2014 to the extent necessary to limit the Fund’s annual ordinary operating expenses (excluding Acquired Fund Fees and Expenses, brokerage commissions, taxes, interest expense and any extraordinary expenses) to an amount not exceeding 1.07% of the Fund’s average daily net assets. Under the terms of this agreement, the investment manager may recover from the Fund advisory fees previously deferred and expenses previously absorbed or reimbursed for a period of three years after such fees or expenses were incurred, provided that the repayments do not cause the Fund’s ordinary operating expenses (excluding Acquired Fund Fees and Expenses, brokerage commissions, taxes, interest expense and any extraordinary expenses) to exceed the 1.07% limit. 1 Risk/Return Summary (continued) Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. The Example also takes into account that the investment manager’s contractual agreement to defer its investment advisory fees and/or to absorb or reimburse Fund expenses remains in effect only until November 1, 2014. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ 114 $ 360 $ 626 $1,384 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may result in higher transaction costs and may also result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 125% of the average value of its portfolio. WHAT ARE THE FUND’S PRINCIPAL INVESTMENT STRATEGIES? The Fund’s portfolio will typically be fully invested in common stocks favored by Hussman Strategic Advisors, Inc., the Fund’s investment manager, except for modest cash balances that arise due to the day-to-day management of the portfolio. When market conditions are unfavorable in the view of the investment manager, the Fund may use options and index futures to reduce its exposure to general market fluctuations. When market conditions are viewed as favorable, the Fund may use options to increase its investment exposure to the market. In general, the stock selection approach of the investment manager focuses on securities demonstrating favorable valuations and/or market action. The primary consideration used in assessing a stock’s valuation is the relationship between its current market price and the present value of expected future cash flows per share. Other valuation measures, such as the ratio of the stock price to earnings and stock price to revenue, are also analyzed in relation to expected future growth of cash flows in an attempt to measure underlying value and potential for long-term returns. The 2 Hussman Strategic Growth Fund Risk/Return Summary (continued) analysis of market action includes measurements of price behavior and trading volume. The investment manager believes that strength in these measures is often a reflection of improving business prospects and the potential for earnings surprises above consensus estimates, which can result in increases in stock prices. The investment manager believes that market return/risk conditions differ significantly across varying market conditions. The two most important dimensions considered by the investment manager are “valuation” and “market action.” In the analysis of overall market conditions, valuation considers the relationship of major stock indices to the stream of earnings, dividends and cash flows expected in the future in an attempt to measure the underlying value of stocks and the long-term returns implied by their current market prices. Market action considers the behavior of a wide range of securities and industry groups, in an attempt to assess the economic outlook of investors and their willingness to accept market risk. In addition, the investment manager evaluates economic conditions, investor sentiment, interest rates, credit-sensitive indicators and other factors in an attempt to classify prevailing market conditions with historically similar instances. Historically, different combinations of valuation, market action and other factors have been accompanied by significantly different stock market performance in terms of return/risk. The investment manager expects to intentionally “leverage” or increase the stock market exposure of the Fund in environments where the expected return from market risk is believed to be high, and may reduce or “hedge” the exposure of the Fund to market fluctuations in environments where the expected return from market risk is believed to be unfavorable. Specific strategies for “leveraging” or increasing stock market exposure may include buying call options on individual stocks or market indices and writing put options on stocks which the Fund seeks to own. The maximum exposure of the Fund to stocks, either directly through purchases of stock or indirectly through option positions, is not expected to exceed 150% of its net assets. This means that the value of the underlying positions represented by options is not expected to exceed 50% of the value of the Fund’s net assets at the time of investment. Specific strategies for reducing or “hedging” market exposure may include buying put options on individual stocks or stock indices, writing covered call options on stocks which the Fund owns or call options on stock indices, or establishing short futures positions or option combinations (such as simultaneously writing call options and purchasing put options) on one or more stock indices considered by the investment manager to be correlated with the Fund’s portfolio. The total notional value of the Fund’s hedge positions is not expected to exceed the value of stocks 3 Risk/Return Summary (continued) owned by the Fund, so that the most defensive position expected by the Fund will be a “fully hedged” position in which the notional values of long and short exposures are of equal size. The choice of stock indices and instruments used for hedging is based on a consideration of the securities held in the Fund’s portfolio from time to time, and the availability and liquidity of futures, options and other instruments (such as exchange traded funds) on such indices. The primary intent of the Fund’s hedging strategy is to reduce the impact of general market fluctuations when stock market conditions generally are viewed by the investment manager as unfavorable. The Fund generally hedges using indices that are correlated, though perhaps imperfectly, with the stocks owed by the Fund. These may include indices of U.S. stocks such as the Standard & Poor’s 500 Index. There are no restrictions as to the market capitalization of companies in which the Fund invests. However, the Fund invests primarily in liquid stocks that are listed or trade on the New York or American Stock Exchanges or the NASDAQ Stock Market. The Fund generally invests in stocks of companies with market capitalizations in excess of $500 million, although it may invest a portion of its assets in the stocks of smaller companies. The portion of the Fund’s net assets invested at any given time in securities of issuers engaged in industries within a particular business sector is affected by valuation considerations and other investment characteristics of that sector. As a result, the Fund’s investments in various business sectors generally will change over time, and a significant allocation to any particular sector does not represent an investment policy or investment strategy to invest in that sector. Because the S&P 500 Index is perhaps the most widely recognized index of U.S. common stocks, as well as a widely used benchmark for growth-oriented investors, it is believed to be an appropriate broad-based securities market index against which to compare the Fund’s long-term performance. The Fund may invest in securities that are not included in the S&P 500 Index, and may vary its exposure to market fluctuations depending on market conditions. As a result, the Fund’s investment returns may differ from the performance of major stock market indices, particularly over the short term. 4 Hussman Strategic Growth Fund Risk/Return Summary (continued) WHAT ARE THE PRINCIPAL RISKS OF INVESTING IN THE FUND? Shares of the Fund may fall in value and there is a risk that you could lose money by investing in the Fund. There can be no assurance that the Fund will achieve its investment objective. Due to the investment techniques employed by the Fund and the types of securities in which it invests, the Fund is designed for investors who are investing for the long term. The principal risks of the Fund are the risks generally associated with investing in stocks. Stock market movements will affect the Fund’s share price on a daily basis. Significant declines are possible both in the overall stock market and in the prices of specific securities held by the Fund. The market values of stocks can fluctuate significantly, reflecting such things as the business performance of the issuing company, investors’ perceptions of the company or the overall stock market and general economic conditions. The success of the Fund’s investment strategy depends largely on the investment manager’s skill in assessing the potential for appreciation in value of the securities in which the Fund invests. Also, because the Fund’s exposure to market fluctuations will vary depending on the investment manager’s assessment of current stock market conditions, the investment return and share price of the Fund may fluctuate or deviate from overall market returns to a greater degree than other funds that do not employ this strategy. This is known as “tracking risk.” For example, if the Fund has taken a defensive investment posture by hedging all or a portion of the exposure of its portfolio against the risk of price declines, and stock prices advance, the return to investors in the Fund will be lower than if the portfolio had not been hedged. Alternatively, if the Fund has leveraged a portion of the exposure of its portfolio in a climate which has historically been favorable for stocks and stock prices decline, the Fund may experience investment losses that are greater than if the Fund had not leveraged its exposure. When the Fund is in its most aggressive position, the share price of the Fund could be expected to fluctuate as much as 1½ times as it would if the Fund had not leveraged its exposure to stocks. At times when the Fund emphasizes investment in one or more particular business sectors, the value of its net assets will be more susceptible to the financial, market or economic events affecting issuers and industries within those sectors than would be the case for mutual funds that do not emphasize investment in particular sectors. This may increase the risk of loss associated with an investment in the Fund and increase the volatility of the Fund’s net asset value per share. 5 Risk/Return Summary (continued) The Fund may invest a portion of its assets in the stocks of companies having smaller market capitalizations, including mid-cap and small-cap stocks. The stocks of these companies often have less liquidity than the stocks of larger companies and these companies frequently have less management depth, narrower market penetrations, less diverse product lines, and fewer resources than larger companies. Due to these and other factors, stocks of smaller companies may be more susceptible to market downturns and other events, and their prices may be more volatile than stock prices of larger companies. The techniques used by the investment manager to hedge the Fund’s portfolio are primarily intended to reduce the impact of general market fluctuations on the Fund’s portfolio, but such techniques involve certain risks. For example, a hedge might not actually correlate well to the price movements of the Fund’s stock investments and may have an unexpected or undesirable result, such as a loss or a reduction in gains. The Fund may experience a loss even when it is “fully hedged,” if the returns of the stocks held by the Fund fall short of the returns of the securities and financial instruments used to hedge, or if the exercise prices of the Fund’s call and put option hedges differ, so that the combined loss on these options during a market advance exceeds the gain on the underlying stock index. The Fund’s hedging positions are intended to provide a hedge against general movements in the stock market as they might impact the overall portfolio. However, the Fund does not invest solely in the securities included in any index or invest in industry sectors in the same proportion as such sectors may be represented in any index. For this reason, the hedging strategy used by the Fund does not eliminate market risk or provide complete protection against adverse changes in the prices of individual securities or securities within particular industry sectors. When options are owned by the Fund, it is possible that they may lose value over time, even if the prices of the securities underlying such options are unchanged. 6 Hussman Strategic Growth Fund Risk/Return Summary (continued) WHAT HAS BEEN THE FUND’S PERFORMANCE HISTORY? The bar chart and performance table shown below provide some indication of the risks and variability of investing in the Fund. The bar chart shows changes in the Fund’s performance from year to year for each of the last 10 calendar years. The performance table shows how the Fund’s average annual total returns for 1, 5, and 10 years compare with those of a broad measure of market performance. The Russell 2000 Index is included as an additional comparative index because it is representative of the performance of stocks of smaller companies, which are permissible investments by the Fund. The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Updated performance information, current through the most recent month end, is available on the Fund’s website at www.hussmanfunds.com or by calling 1-800-HUSSMAN (1-800-487-7626). The Fund’s year-to-date return through September 30, 2013 is -4.39%. During the periods shown in the bar chart, the highest return for a quarter was 11.20% during the quarter ended June 30, 2003 and the lowest return for a quarter was –12.93% during the quarter ended December 31, 2008. 7 Risk/Return Summary (continued) Average Annual Total Returns for Periods Ended December 31, 2012 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown and are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (“IRAs”). One Year Five Years Ten Years Return Before Taxes -12.62% -4.01% 1.69% Return After Taxes on Distributions -12.80% -4.49% 1.08% Return After Taxes on Distributions and Sale of Fund Shares -7.96% -3.35% 1.38% STANDARD & POOR’S 500 INDEX (reflects no deduction for fees, expenses, or taxes) 16.00% 1.66% 7.10% RUSSELL 2000 INDEX (reflects no deduction for fees, expenses, or taxes) 16.35% 3.56% 9.72% MANAGEMENT OF THE FUND Investment Manager Hussman Strategic Advisors, Inc. Portfolio Manager John P. Hussman, Ph.D. is primarily responsible for the day-to-day management of the portfolio of the Fund and has been the Fund’s portfolio manager since its inception in July 2000. Dr. Hussman is the Chairman and President of Hussman Strategic Advisors, Inc. 8 Hussman Strategic Growth Fund Risk/Return Summary (continued) PURCHASE AND SALE OF FUND SHARES Minimum Initial Investment – $1,000, except the minimum is $500 for an IRA or a gift to minors account Minimum Subsequent Investment – $100, except the minimum is $50 for an IRA or a gift to minors account You may purchase or redeem (sell) shares of the Fund on each day that the New York Stock Exchange is open for business. Transactions may be initiated by written request (The Hussman Funds, c/o Ultimus Fund Solutions, LLC, P.O. Box 46707, Cincinnati, Ohio 45246-0707), by telephone or through your financial institution. TAX INFORMATION The Fund’s distributions are generally taxed as ordinary income or capital gains unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA, or you are a tax-exempt investor. If you are investing through a tax-deferred arrangement, you may be taxed later upon withdrawal of monies from such arrangement. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund may pay the intermediary for various services it provides to the Fund or to customers of the intermediary who invest in the Fund. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 9 Investment Objective, Strategies and Related Risks INVESTMENT OBJECTIVE The Fund seeks to achieve long-term capital appreciation, with added emphasis on the protection of capital during unfavorable market conditions. It pursues this objective by investing primarily in common stocks, and uses hedging strategies to vary the exposure of the Fund to general market fluctuations. The Fund is designed for investors who want to participate in the stock market, and also want to reduce their exposure to general market fluctuations in conditions that have historically been unfavorable for stocks. PORTFOLIO MANAGEMENT PROCESS Security Selection Individual stocks are chosen from the universe of all stocks traded on the New York Stock Exchange, the American Stock Exchange, and the NASDAQ Stock Market. The investment manager’s investment process emphasizes “bottom-up” security selection, focusing on an analysis of a company’s “fundamentals” – revenues, earnings, cash-flows, dividends, and assets and liabilities – coupled with an analysis of market action, including price behavior and trading volume. The investment manager’s stock selection approach generally seeks to identify for investment by the Fund securities which display one or more of the following: (1) favorable valuation, meaning a price which appears reasonable relative to revenues, earnings, cash-flows and dividends expected in the future; and (2) favorable market action as measured by factors such as price behavior and trading volume. The investment manager believes that the information contained in earnings, balance sheets and annual reports represents only a fraction of what is known about a given stock. The price behavior and trading volume of a stock may reveal additional information about what traders know. For example, positive earnings surprises are generally followed by price strength. More importantly, such surprises are often preceded by price strength. In addition to using fundamental research on earnings and valuation, the investment manager relies on statistical methods to infer as much information as possible from the behavior of individual stock prices. The focus of this investment approach is to buy securities of quality companies exhibiting attractive valuation and market action (price and volume behavior) which convey favorable information about their future prospects. 10 Hussman Strategic Growth Fund (800) HUSSMAN Investment Objective, Strategies and Related Risks (continued) Evaluation of Market Conditions Some risks are more rewarding than others. Rather than fully exposing the Fund to stock market risk at all times, the investment manager attempts to reduce the risk of major capital loss during conditions that have historically been unfavorable for common stocks. In market conditions which the investment manager identifies as involving high risk and low expected return per unit of risk, the Fund’s portfolio may be hedged by using stock index futures, options on stock indices or options on individual securities. In market conditions where average historical returns on common stocks have been near or below risk-free Treasury bill yields, the Fund’s portfolio may be fully hedged. The Fund will be fully invested or leveraged only when the investment manager identifies conditions in which stocks have historically been rewarding investments. The following discussion is intended to explain the general framework used by the investment manager to assess whether market conditions are favorable or unfavorable. It should not be interpreted as an exhaustive account of the market analysis techniques used by the investment manager. The investment manager’s estimates of prospective market return and risk are based on historical data. There is no assurance that these historical return/risk profiles will continue to be true in the future. The investment manager uses an ensemble of evidence to classify investment conditions, with “valuation” and “market action” being the most important considerations. Valuation considers the stream of earnings, dividends and cash flows expected in the future in an attempt to measure the underlying value of stocks and the long-term returns implied by their actual prices. Market action considers the behavior of a wide range of securities and industry groups in an attempt to assess the economic outlook of investors and their willingness to accept market risk. In addition, the investment manager assesses market action by evaluating economic conditions, investor sentiment, interest rates, credit-sensitive indicators and other factors in an attempt to classify prevailing market conditions with historically similar instances. Thus, market action gauges aspects of market behavior well beyond obvious trends of major stock market indices and also considers extremes in the duration and extent of prevailing trends. For this reason, market action may be graded as positive even when major stock indices have recently declined, and conversely, may be graded as negative even when major stock indices have recently advanced. The intent of the investment manager’s approach is not to “predict” market direction. All of the investment conditions identified by the investment manager may experience short-term returns which are both positive and negative. Rather, the intent of the approach is to classify prevailing investment conditions with those historical instances having the greatest similarity, and to accept those investment risks which are expected to be compensated by high returns, on average, while attempting to systematically avoid those risks which have historically not been compensated. 11 Investment Objective, Strategies and Related Risks (continued) The investment manager believes that the strongest market returns generally occur when both valuations and market action are favorable. On a historical basis, much of the lowest risk, highest market returns have been associated with these conditions. Accordingly, this is a climate in which the Fund may establish an aggressive investment position, possibly including the use of leverage. Although historical stock market returns in such conditions generally have been above the norm, it is possible during any particular period that returns in such conditions may nonetheless be negative. The use of leverage during such a period could lead to a greater loss than if the Fund had not leveraged. In contrast, the investment manager believes that the most severe market losses generally occur when both valuations and market action are unfavorable. When both valuations and market action have been unfavorable, common stocks have historically generated poor returns, on average. Even so, it is possible that returns in this climate may be positive during any particular period. The use of hedging during such a period could lead to a loss or a smaller gain than if the Fund had not hedged. Although the classification of market conditions depends on a wide range of observable conditions, hedging and leverage are expected to be used to a lesser extent during intermediate conditions where either valuation or market action is favorable and the other is unfavorable. INVESTMENT PRACTICES AND RISKS A brief description of the Fund’s investments and the investment practices that the Fund may employ, together with a discussion of risks associated with investing in the Fund, is provided below. (The Statement of Additional Information (“SAI”) contains further details about particular types of investments, investment strategies and hedging techniques that may be utilized by the Fund, as well as their risks.) Because of the types of securities in which the Fund invests and the investment techniques the Fund uses, the Fund is designed for investors who are investing for the long term. The investment manager tries to reduce risks by diversifying investments, by carefully researching securities before they are purchased, and by using hedging techniques when considered appropriate. However, adverse changes in overall market prices and the prices of investments held by the Fund can occur at any time and there is no assurance that the models used by the investment manager in determining which securities to purchase and whether to hedge all or a portion of the market exposure of the Fund’s portfolio will be accurate or appropriate, and there is no assurance that the Fund will achieve its investment objective. When you redeem your Fund shares, they may be worth more or less than what you paid for them. 12 Hussman Strategic Growth Fund (800) HUSSMAN Investment Objective, Strategies and Related Risks (continued) • Common Stock Investment Risks. Because the Fund normally invests most, or a substantial portion, of its assets in common stocks, the value of the Fund’s portfolio will be affected by changes in the stock markets. At times, the stock markets can be volatile, and stock prices can change drastically. This market risk will affect the Fund’s share price, which will fluctuate as the values of the Fund’s portfolio securities and other assets change. Not all stock prices change uniformly or at the same time, and not all stock markets move in the same direction at the same time. In addition, other factors can adversely affect a particular stock’s prices (for example, poor management decisions, poor earnings reports by an issuer, loss of major customers, competition, major litigation against an issuer, or changes in government regulations affecting an industry). Not all of these factors can be predicted. • Market Capitalization Risk. The Fund may invest a portion of its assets in the stocks of companies having smaller market capitalizations, including mid-cap and small-cap stocks. The stocks of these companies often have less liquidity than the stocks of larger companies and these companies frequently have less management depth, narrower market penetrations, less diverse product lines, and fewer resources than larger companies. Due to these and other factors, stocks of smaller companies may be more susceptible to market downturns and other events, and their prices may be more volatile than the stocks of larger companies. • Sector Risk. If the Fund emphasizes one or more business sectors in its portfolio, it may be more susceptible to the financial, market or economic events generally affecting issuers and industries within those sectors than funds that do not emphasize particular business sectors. The less the Fund diversifies across business sectors, the greater the potential for loss and volatility than for a fund invested in a wider spectrum of sectors. • Exchange Traded Funds. The Fund may invest in shares of exchange traded funds (“ETFs”) and similar investment vehicles if the investment manager chooses to adjust the Fund’s exposure to the general market or business sectors and to manage the Fund’s risk exposure. ETFs and these similar vehicles differ from traditional index funds in that their shares are listed on a securities exchange and can be traded intraday. ETF shares in which the Fund generally invests are shares of exchange traded investment companies registered under the Investment Company Act of 1940 that typically hold a portfolio of common stocks designed to track the performance of a particular index. Similar investment vehicles in which the Fund invests that are not investment companies due to their legal structure are similar to ETFs and are designed to track the performance of an index or basket of securities. 13 Investment Objective, Strategies and Related Risks (continued) Investment in shares of ETFs and similar investments involve risks generally associated with investments in common stocks, including the risk that the general level of stock prices, or that the prices of stocks within a particular sector, may decline, thereby affecting the value of the shares of the ETFs held by the Fund. ETFs are also subject to the risks that: (1) an active trading market for shares may not develop or be maintained; (2) an ETF’s share price may not track its specified market index and may trade below its net asset value; (3) ETFs in which the Fund invests generally are not actively managed and do not attempt to take defensive positions in volatile or declining markets; (4) trading of shares may be halted if the listing exchange deems such action appropriate; and (5) the shares may be delisted from the exchange on which they trade, or activation of “circuit breakers” (which are tied to large decreases in stock prices) may temporarily halt trading. The investment manager may decide to purchase or sell short ETF shares (or shares of similar investment vehicles) or options on ETF shares for the same reasons it would purchase or sell (and as an alternative to purchasing or selling) individual stocks, futures contracts, or options on futures contracts — to obtain exposure to the stock market or a particular segment of the stock market, or to hedge the Fund’s portfolio against such exposures. Depending on the holding period and other factors, the use of ETF shares and options thereon (and similar investments) can be less costly than the use of index options or stock index futures. In addition, these investments can typically be purchased in amounts that are smaller than available from futures contracts and may provide the Fund with the ability to create exposure to markets and market sectors for which there are no suitable or liquid futures contracts or options. • Short Sales of ETFs. The Fund effects short sales of ETF shares and similar investment vehicles solely for hedging purposes. However, these transactions nonetheless involve certain risks. A short sale involves the sale of ETF shares that the Fund does not own in anticipation of purchasing those shares in the future at a lower price. If the price of the ETF shares sold short declines (in an amount exceeding transaction costs), the Fund will realize a gain from the transaction. Conversely, if the price of the shares sold short increases, the Fund will realize a loss. The amount of this loss, in theory, is unlimited because there is no limit on the possible increase in market price of the securities sold short. For this reason short selling is considered to be a speculative practice. • Derivative Instruments. The Fund may purchase and sell futures contracts on broad-based stock indices (and options on such futures contracts), and may purchase and write put and call options on such indices. The Fund may also purchase and write call and put options on individual securities and shares of 14 Hussman Strategic Growth Fund (800) HUSSMAN Investment Objective, Strategies and Related Risks (continued) ETFs (and similar investment vehicles). These are all referred to as “derivative” instruments, since their values are based on (“derived from”) the values of other securities. A stock index futures contract is an agreement to take or make delivery of an amount of cash based on the difference between the value of a specified index at the beginning and at the end of the contract period. When a futures contract is sold short, the seller earns a positive return if the stock index declines in value, and earns a negative return if the stock index increases in value. The primary use of stock index futures by the Fund will be to hedge the Fund’s stock portfolio against potential market declines. The term “hedging” refers to the practice of attempting to offset a potential loss in one position by establishing an opposite position in another investment. A call option gives the purchaser of the option the right to purchase the underlying security from the writer of the option at a specified exercise price. A put option gives the purchaser of the option the right to sell the underlying security to the writer of the option at a specified exercise price. The expected use of call options by the Fund will generally be to purchase call options on stocks which the Fund seeks to own, or on stock indices or ETFs to which the Fund seeks market exposure, and to write call options on stocks or ETFs which are owned by the Fund but are not expected to advance significantly over the short term. Call options may also be written on stock indices or on ETFs for the purpose of hedging market risk. The Fund may purchase put options on stock indices or ETFs for the purpose of hedging market risk, and may write put options on stocks as a method of reducing the potential acquisition cost of stocks which the Fund seeks to own. The Fund adheres to specific limitations on its use of derivatives and other hedging strategies, including short sales of shares of ETFs. The most aggressive stance expected to be taken by the Fund will be a leveraged position in which the Fund’s total notional ownership of stocks, directly through purchase and indirectly through options and futures, is equal to 150% of the Fund’s net assets. This means that the value of the underlying positions represented by options and futures is not expected to exceed 50% of the value of the Fund’s net assets at the time of investment. Thus, when the Fund is in its most aggressive stance, the share price of the Fund could be expected to fluctuate as much as 1½ times as it would if the Fund had not leveraged its portfolio. The most defensive stance expected to be taken by the Fund will be a “fully hedged” position. Accordingly, even during the most unfavorable market conditions, the notional value of hedging positions through 15 Investment Objective, Strategies and Related Risks (continued) the combination of short futures contracts, short call options and purchased put options, short sales of ETF shares and all other instruments used for hedging is not expected to exceed the aggregate value of the equity securities owned by the Fund. The percentage limitations on the use of derivative instruments set forth above applies at the time an investment in a derivative is made. A later change in percentage resulting from an increase or decrease in the values of investments or in the net assets of the Fund will not constitute a violation of such limitations. For purposes of these limitations, the notional value of the Fund’s hedge position is calculated as the sum of the notional values of short futures contracts and other non-option hedges, plus the greater of the notional value of put options owned by the Fund or call options written by the Fund. Derivative instruments can be volatile and the potential loss to the Fund may exceed the Fund’s initial investment. The use of these instruments requires special skills and knowledge of investment techniques that are different than those normally required for purchasing and selling securities. If the investment manager uses a derivative instrument at the wrong time or judges market conditions incorrectly, or if the derivative instrument does not perform as expected, these strategies may significantly reduce the Fund’s return. The Fund could also experience losses if the indices underlying its positions in derivatives are not closely correlated with the securities held by the Fund, or if the Fund is unable to close out a position because the market for an instrument or position is or becomes illiquid. Options purchased by the Fund may decline in value with the passage of time, even in the absence of movement in the price of the underlying security. All of the options used by the Fund are exchange traded and backed by the Options Clearing Corporation (“OCC”). The OCC is in turn backed by the creditworthiness of its clearing members (major U.S. financial institutions) and carries a lien on securities, margin deposits and funds maintained in clearing members’ accounts to the extent specified in the OCC’s rules. The OCC requires margin deposits by its clearing members, and carries a separate clearing fund. The investment manager believes that an OCC default is highly improbable. Even if it were to occur, the potential loss to the Fund would be limited to the extent that the Fund’s options were “in-the-money,” which rarely represents more than a small percentage of the value of the Fund’s net assets. 16 Hussman Strategic Growth Fund (800) HUSSMAN Investment Objective, Strategies and Related Risks (continued) • Temporary and Defensive Investments. During periods of extremely adverse market or economic conditions, generally reflecting unusually elevated valuations, weak market action, or severe liquidity risks in the judgment of the investment manager, the Fund may temporarily invest all or a substantial portion of its assets in high quality, fixed income securities, money market instruments and shares of money market mutual funds, or it may hold cash. The Fund will not be pursuing its normal investment strategies in these circumstances. If the general market advances during such periods, these defensive investments may reduce the Fund’s return relative to a passive buy-and-hold investment strategy. The Fund may also hold these investments for liquidity purposes, or as collateral against certain hedging positions held by the Fund. A low interest rate environment may prevent money market instruments or shares of money market mutual funds from keeping pace with inflation, which could result in a net loss of purchasing power for long-term investors. When the Fund invests in shares of money market mutual funds, the Fund will bear its pro rata proportion of the mutual fund’s expenses, in addition to the expenses the Fund bears directly for its own operations. • Portfolio Turnover. The Fund may engage in short-term trading. This means that the Fund may buy a security and sell that security a short period of time after its purchase to realize gains if the investment manager believes that the sale is in the best interest of the Fund (for example, if the investment manager believes an alternative investment has greater growth potential). Short-term trading will increase the Fund’s portfolio turnover rate and generate higher transaction costs due to commissions or dealer mark-ups and other expenses, which would reduce the Fund’s investment performance. In addition, a high level of short-term trading may accelerate taxable income recognized by shareholders, and may reduce the after-tax returns of the shareholders, in particular because it may generate short-term capital gains, which are taxed at ordinary income tax rates. 17 Fund Management THE INVESTMENT MANAGER AND PORTFOLIO MANAGER Hussman Strategic Advisors, Inc. (“Hussman Strategic Advisors”), 5136 Dorsey Hall Drive, Ellicott City, Maryland 21042, serves as the investment manager of the Fund. Hussman Strategic Advisors is a registered investment adviser that manages more than $2.8 billion in assets as of September 30, 2013. John P. Hussman, Ph.D. (Economics, Stanford University, 1992) has been the Chairman, President and controlling shareholder of Hussman Strategic Advisors since its inception in August 1999 . Dr. Hussman also serves as the President of Hussman Investment Trust (the “Trust”) and has served as the portfolio manager of the Fund since its inception in July 2000. From 1992 until 1999, he was an Adjunct Assistant Professor of Economics and International Finance at the University of Michigan and the Michigan Business School. His academic research has focused on financial market efficiency and information economics. Dr. Hussman is responsible for the day-to-day investment decisions and continuously reviews, supervises and administers the Fund’s investment program. The Fund’s SAI contains further details about Dr. Hussman’s compensation, other accounts managed by Dr. Hussman, and Dr. Hussman’s ownership of Fund shares. The Fund’s investment activities are highly dependent upon the services personally provided by Dr. Hussman. Dr. Hussman’s knowledge and expertise regarding the investment and hedging strategies used by the Fund may be critical to the Fund’s ability to pursue its investment program. For this reason, in the event that Dr. Hussman becomes unable to manage the Fund’s investment portfolio, the Board of Trustees of the Trust would take such action as it deems to be in the best interest of the Fund’s shareholders, which could include an orderly liquidation of the Fund and return of capital to shareholders. In consideration of services provided by Hussman Strategic Advisors, the Fund pays Hussman Strategic Advisors an investment advisory fee based upon the amount of the Fund’s average daily net assets. The investment advisory fee is computed at the annual rates of 0.90% of the first $5 billion of average daily net assets of the Fund and 0.85% of such assets over $5 billion, less any fee deferrals. 18
